internal_revenue_service number release date index number ------------------------------------------- ----------------- --------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number -------------------- refer reply to cc psi plr-107978-18 date date legend ----------------- x ------------------------------------- state -------------------- date -------------------- a ------------------------ ------------------------------------ dear -------------- this letter responds to your request dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code code facts x was incorporated under the laws of state on date the sole shareholder of x is a it is represented that x intended to be an s_corporation effective date since date x has filed tax returns consistent with s_corporation treatment however x’s form_2553 election by a small_business_corporation was not timely filed x requests a ruling under sec_1362 that its sec_1362 election will be treated as timely made for its tax_year that began on date plr-107978-18 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s_corporation_election will be effective generally if an s_corporation_election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation beginning the year in which the election is made sec_1362 provides that if an s_corporation_election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year conclusions based upon the facts submitted and representations made we conclude that x has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly x’s s_corporation_election will be treated as timely made for its taxable_year that began on date this ruling is contingent on x filing form_2553 election by a small_business_corporation with an effective date of date with the appropriate service_center within days from the date of this ruling a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether x otherwise qualifies as an s_corporation for federal tax purposes plr-107978-18 this rule is directed only to the taxpayer who requested it according to sec_6110 of the code this ruling may not be used or cited as precedent this ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in the support of the ruling_request it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries wendy l kribell by wendy l kribell assistant to the branch chief branch passthroughs special industries enclosures copy of letter copy of letter for sec_6110 purposes cc
